Title: To George Washington from Moses Hazen, 12 November 1780
From: Hazen, Moses
To: Washington, George


                        
                            Sir
                            Camp West Point November 12, 1780.
                        
                        I have received your Excellency’s Letter of the 6th Current. It is amazing that a Man of a liberal Education,
                            added to a common natural Understanding should venture his Reputation and Character on such unjust Complaints as are made
                            against me to your Excellency and the Honorable Major General Heath, and then to proceed to the Prosecution before a
                            General Court Martial of Charges on such slender Grounds, as those exhibited against me by Major Reid; a Copy of which
                            your Excellency’s have inclosed. Conscious Innocence has little to fear, and consequently have proposed to Major Reid the
                            making the Complaint to your Excellency a fourth Charge, and to be immediately tried by the Court now sitting on my Trial,
                            which Proposition he has rejected in the Presence of the Court. It was my Lot, and perhaps my Misfortune, to be sent with
                            my Regiment to the Northward on the arduous and hard Service the Campaign 1779, without a proper Supply of Provisions: If
                            I have exerted myself in the Execution of your Excellency’s Orders and Instructions, I ought not to be persecuted for my
                            good Endeavours. Your Excellency will I am persuaded remember my returning from my Command to West Point the last Summer
                            in the latter Part of July, and the cool Reception I at first justly met with; but when I explained the Reasons to your
                            Excellency, and relating that Famine and mere Necessity had at first drove me in from the Woods: That I had made Use of a
                            Part of the Regimental Pay to purchase Provisions, and extended my own Credit to the utmost for that purpose, and finally
                            obliged to retire from the Woods with the Regiment, and send the Soldiers into the Country to work for the Inhabitants for
                            their Subsistence, until a Supply could be had from the new Harvest. Your Excellency seemed to approve of my Conduct, and
                            I returned again to my Command.
                        The Case, with respect to the first Charge, as it now stands before the Court in Evidence is shortly this:
                            The Paymaster in March 1779 received five Months Pay for the Regiment; two of which was advanced forward of what the Army
                            was paid on Account of the Regiment being detached; when the Paymaster returned to the Regiment, It was under Marching
                            Orders, and a Part of it were on the Rout: Having no Chest or Place of Safety for his Money he requested of me to take
                            Care of it, which I did, and gave my Receipt for the Amount: That he had obtained Permission to go to Boston on some
                            private Business, and was charged with public Business also: That he arrived at Coos about the first of June, and began to
                            pay the Regiment on or about the 15th of the same Month; and that the Money being deposited in my Hands, as he says might
                            have delayed the Payment for a few Days. This is the whole Substance of the Evidence against me on that Charge. Now Sir, I
                            have always avowed that I made Use of Regimental Money, which I paid to the Purchasing Commissary, tho’ not equal to the
                            Amount of the Two Months Advance paid by Your Excellency’s Orders, on Account of the Regiment being detached from the
                            Army, which perhaps would have amounted to about 20,000 Dollars; nevertheless I have the Commissary of Purchase’s
                            Certificate for Seventy-one Thousand and nine Dollars lent him for the express Purpose of purchasing Provisions for the
                            Regiment, expressly certifying that without that Assistance it would have been impossible for him to have supplied my
                            Regiment with Provisions; a Copy of which your Excellency has inclosed. Now, Sir, from private Conferences with your
                            Excellency on Northern Affairs, and all my Letters to you on that Subject, I am persuaded your Excellency will believe that
                            no Exertions in my Power were wanted to execute the Business I had then in charge, the Intention of which as I was then
                            led to believe, being perfectly agreeable to my own political Sentiments and real Wishes.
                        From what I have here said, and from what your Excellency may further know of the Matter, was I, or was I not,
                            justifiable in a propriating a Part of the Regimental Pay, that accidentally fell into my Hands, to the particular Purpose
                            of purchasing Provisions in order to enable me to execute your Excellency’s Orders? Did or did not, my Conduct in that
                            Case, as well as the general Tenor of it, meet with your Excellency’s Approbation? Have you ever re-paid the Hard Cash
                            disbursed by me for the necessary Expences of gaining Intelligence fom Canada, by your Excellency’s Orders, whilst on that
                            Detachment?
                        Your Excelleny’s Answer to these Queries, Common Justice in the present Case intitles me to, whether for or
                            against my Conduct. It will be laid before the Court-Martial on my Trial.
                        I will now take up the Matter of Major Reid’s Complaint to your Excellency, of my making a false Return with
                            Respect to his Rank.
                        My Regiment was at first raised on a different Footing from any other Parts of the Army. It was a Canadian
                            Regiment without the Union, as will appear by a Resolution of Congress of the 20th of January 1776, and the Establishment
                            thereof.
                        On the 22nd of the same Month I was elected Colonel Commandant, and Mr Antill Lieut. Colonel of the Regiment,
                            and that the Appointment of Majors, Captains, Subalterns and Staff Officers was left to the Commander in Chief in Canada,
                            with the Advice of the General Officers in that Country, Col. Antill, Mr Price, and myself. The Commissions were sent to
                            Genl Wooster at Montreal, who politely delivered them up to me, saying, that he was a Stranger in the Country,
                            unacquainted with the People, their Customs and Languages; that I was the proper Person to appoint my own Officers.
                        Having then the full Power of appointing my own Officers, I thought it my Duty to be very cautious in Point
                            of OEconomy, as well as Delicacy in choice of my Officers; and in Conformity with the former, to appoint no more Officers
                            than what I had Money to supply to pay the Bounty of the Men, consequently I issued Recruiting Instructions to about
                            one-third Part of the Officers only; promising Capt. Hay (now Col. Hay and late Quarter-Master at Fish-Kill) that as soon
                            as the Regiment was formed he should be promoted to a Majority, but that he should first try his luck in Recruiting.
                        Four Hundred and Seventy-seven Men were soon inlisted, and brought into Service in Canada, without the
                            Appointment of a Major.
                        In this Dismembered Situation of the Regiment in Canada a precipitate Retreat took Place from that Country,
                            and at Crown Point Capt. Hay was promoted to a Majority from my own Authority.
                         On a Remonstrance by me to Congress of the 27th of September 1776, setting forth the Situation of the
                            Regiment at large, it was resolved on the 23rd of October, of the same Year, That the Regiment under the Command of Col.
                            Hazen should remain on its Original Establishment thereof, and be recruited to its full Complement in any of the Thirteen
                            United States of America; it being then and there mentioned that it was the Terms of which I entered the Service, and that
                            the Regiment did not belong to any particular State, not was there any Additional Expence in the Mode of Officering the
                            same.
                        The filling up of the Officers as I apprehended was still left with me, consequently I issued my Recruiting
                            Instructions accordingly, to a Number of new Officers, reserving on the Original Principles a Number of Vacancies of
                            Captains and Subalterns as well as the Majorities. Col. Antill and I divided by the North- River. I took the Eastward
                            District, and he the Southward. We then agreed on the Number of Recruiting Instructions that should be issued, and that
                            the filling up of the Majority should be a future Consideration. I went to the Northward, and was unfortunately taken Ill
                            at Albany.
                        Lieut. Reid, of the then Col. Wayne’s Regiment, who had disagreed with his Colonel, came to Albany with a
                            Recommendation from Major Hay, (who was then stationed at Ticonderoga) for a Company in my Regiment; he was by me referred
                            to Col. Antill at Philadelphia, who gave him Recruiting Instructions, and sent him, on that Service. I had consented that
                            Col. Antill should appoint one Major, and accordingly he appointed Mr John Taylor, a valuable young Gentleman from
                            Virginia. On the 9th of January 1777, or there abouts, Congress appointed Major Hay, of my Regiment, to the Rank of Lieut.
                            Colonel in the Quarter Master General’s Department, and of Course by the then Regulations of Congress superceded his
                            Office in my Regiment. Mr Torrey, the oldest Captain in the Regiment, a Refugee from Canada, and who had inlisted more
                            than a Hundred Men, succeeded to this Vacancy.
                        Col. Antill, without my Knowledge, and contrary to the System we had laid down, applied to your Excellency to
                            fill up one of the other two Majorities, on which your Excellency was pleased to order one Major Collerus, a Brevet French
                            Officer, to join the Regiment. About this Time through the Interest of Genl Woodford, Col. Antill and Major Taylor, tho’
                            not without your Excellency’s Knowledge and Approbation, I gave Mr Woodson a Majority. Eighteen Companies only were at
                            that Time in the Regiment, which mustering Seven Hundred and Twenty Men, or thereabouts; two Captains and a Number of
                            Subalterns were then and have ever since been vacant, tho’ the Commissions were and are now in my Possession; the Field
                            Officers compleat in Consequence of taking in a Brevet Officer, and providing for a worthy young Gentleman, Mr Woodson.
                        Major Collerus disputed Rank with Major Taylor, and as he did not carry his Point was miffed, and left the
                            Regiment. I do not recollect his doing any Duty, being mustered, or receiving any Pay in the Regiment. I was then
                            determined not to fill up that Vacancy, as we still had a large Proportion of Field Officers for the Men in the Field; as
                            Mr Collerus had not been commissioned in the Regiment, was not considered as an Officer of it.
                        On the 22nd of August Lieut. Col. Antill and Major Woodson, amongst other Officers, were taken Prisoners on
                            Staten Island, which left me with two Field Officers; and immediately after the Battle of Brandywine Major Torrey was
                            taken sick with a Disorder in his Head, which rendered him unfit for Duty: I was about that Time appointed to Command the
                            second Maryland Brigade, and consequently but one Field Officer to my Regiment, consisting of near three Battalions.
                        On the Evening of the 3rd of October, when the Troops were under Arms to move on to the Attack at Germantown,
                            I pronounced Capt. Reid, over the Heads of several older Captains than himself, a Major to the Regiment, and a few Days
                            afterwards handed him his Commission filled up, and dated the 1st of September 1777; he having been mustered as a Captain
                            for the Month of August in the same Year, by which Commission he has since been mustered and returned by Major Taylor and
                            myself.
                        In the latter Part of the Campaign 1778 I was called upon to arrange my Regiment under the then present
                            Establishment, which I positively refused doing, representing to the Committee, to your Excellency and to Congress, the
                            Hardship that would attend the young Officers of the Regiment by such Arrangement, consequently Congress took my Petition
                            into Consideration, and on the  of  1778 resolved, That the Regiment under my Command should remain on its Original
                            Establishment, and that no new Appointments or Promotions of Officers should take Place unless by a further Order of
                            Congress.
                        This, Sir, is the State of the Regiment from the Beginning; taking up Major Reid’s Rank from a Lieut. down to
                            his present Majority; by which your Excellency will be a Judge, whether I have made a false Return, or Major Reid a
                            groundless Complaint. To re-capitulate the Substance of those Facts, Reid’s Promotion to a Majority was merely Accidental;
                            in Consequence of Lieut. Col. Antill and Major Woodson being taken Prisoners, the Activity of the Campaign, and my having
                            Charge of a Brigade; tho’ my Partiality in his Favour is perhaps unwarrantable; be that as it may; if Major Reid is
                            intitled to Rank in Consequence of Collerus being a few Days in the Regiment, in that Case the whole Line of Promotion in
                            the Regiment must then follow: Reid’s Vacancy as Captain remains yet, with many others to be filled up, and a new
                            Arrangement throughout the whole Officers of the Regiment must take Place.
                        Altho’ I may have been tedious in Relation of those Particulars, yet I have been as short and as consice as
                            the Circumstances, taking up the whole from the Beginning, would admit. I have the Honour to be, Your Excellency’s most
                            obedient And most devoted humble Servant
                        
                            Moses Hazen
                        
                        
                            P.S. The Blank Date Resolution of Congress was I think in the Month of Novr 1778.
                        
                        
                            M.H.

                        
                     Enclosure
                                                
                            
                                (Dated) Camp Haverhill Septr 21 1779
                            
                            This may Certify that I have borrowed and received from Col. Moses Hazen, since he arrived with his
                                Regiment at Charlestown, Seventy-one Thousand and Nine Dollars, for the particular Purpose of purchasing Provisions
                                for the Troops under his Command on the Upper Part of Connecticut River, and those extended in the Woods towards
                                Canada: That without the Assistance of Money, &c., which I have from Time to Time received from Col. Hazen, it
                                would have been impossible for me to have supplied those Troops with the Articles of Flour and other necessary
                                Articles of Provisions. 
                            
                                (Signed) Jona Child A.C. of Purchase
                                Signed in the Presence of J.H. Hawkins
                            
                            
                                Fourteenth Novr 1780—Personally appeared before me
                                John Hawkins being sworn Says that the within Certificate as a True Copy of Signed by Jona. Child
                                    A.C. of Purchase Which was Signed In his Presence & Delivered to Col. Moses Hazen and that the same Jona
                                    Child was A. Comissary of Purchase.
                            
                            
                                John H. Hawkins, Serjt Major
                            
                            
                                Sworn this 14 Day of November 1780 Before me 
                            
                            
                                Jno. Strang D.I. Advte
                            
                        
                        
                     Enclosure
                                                
                            

                                Copy of Charges for which Col. Hazen in now under Trial.
                                Novr 13. 1780.
                            
                            1st For fraudulent Conduct in drawing Money for the Regiment (or Part of the
                                Regiment) and appropriating it to other Purposes without their consent, and by detaining it from them a considerable
                                Time, the Depreciation was so rapid, as robbed them of considerable Sums.
                            2nd For making false Musters and obliging inferior Officers to make false Musters
                                also.
                            3rd For ungentleman and unofficer-like Conduct, in exacting advanced Prices from
                                the Regiment for Articles furnished by the Public.
                            Hereby certy that the above is a True copy of the Charges on which Col. Hazen is now on Tryal.
                            
                                Jno. Strang D.I. Advocate
                            
                        
                        
                    